                                                                         Exhibit
10.6

 

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
BETWEEN WILLOW FINANCIAL BANK AND NEELESH KALANI

 

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT (this
“Agreement”) is dated as of October 23, 2007 and is between Willow Financial
Bank, a federally chartered savings bank (the “Bank” or the “Employer”), and
Neelesh Kalani (the “Officer”).

 

WITNESSETH

 

WHEREAS, the Bank was previously known as Willow Grove Bank;

 

WHEREAS, the Officer is currently employed by the Bank, and the Bank and the
Officer have previously entered into a change in control severance agreement
dated January 18, 2006 (the “Prior Agreement”);

 

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), as well as certain other changes; and

 

WHEREAS, in order to induce the Officer to be employed by the Employer and in
consideration of the Officer’s agreeing to be employed by the Employer, the
parties desire to specify the severance benefits which shall be due the Officer
by the Employer in the event that his employment with the Employer is terminated
under specified circumstances.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions. The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation. The Officer’s
“Average Annual Compensation” for purposes of this Agreement shall be deemed to
mean the average amount of Base Salary and cash bonus paid to the Officer by the
Employer or any subsidiary thereof during the most recent five calendar years
preceding the year in which the Date of Termination occurs (or such shorter
period as the Officer was employed).

 

(b)                                 Cause. Termination of the Officer’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order,

 

--------------------------------------------------------------------------------


 

willful conduct which is materially detrimental (monetarily or otherwise) to the
Employer or material breach of any provision of this Agreement.

 

(c)                                  Change in Control. “Change in Control”
shall mean a change in the ownership of the Corporation or the Bank, a change in
the effective control of the Corporation or the Bank or a change in the
ownership of a substantial portion of the assets of the Corporation or the Bank,
in each case as provided under Section 409A of the Code and the regulations
thereunder.

 

(d)                                 Corporation. “Corporation” shall mean Willow
Financial Bancorp, Inc.

 

(e)                                  Date of Termination. “Date of Termination”
shall mean (i) if the Officer’s employment is terminated for Cause, the date on
which the Notice of Termination is given, (ii) if the Officer’s employment is
terminated due to his death, the date of death, and (iii) if the Officer’s
employment is terminated for any other reason, the date specified in such Notice
of Notice.

 

(f)                                    Disability. “Disability” shall mean the
Officer (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.

 

(g)                                 Effective Date. The Effective Date of this
Agreement shall mean the date first above written.

 

(h)                                 Good Reason. Termination by the Officer of
the Officer’s employment for “Good Reason” shall mean termination by the Officer
based on the occurrence of any of the following events:

 

(i) (A) a material diminution in the Officer’s base compensation as in effect
immediately prior to the date of the Change in Control or as the same may be
increased from time to time thereafter, (B) a material diminution in the
Officer’s authority, duties or responsibilities as in effect immediately prior
to the Change in Control, or (C) a material diminution in the authority, duties
or responsibilities of the officer (as in effect immediately prior to the date
of the Change in Control) to whom the Officer is required to report immediately
prior to the Change in Control,

 

(ii) any material breach of this Agreement by the Employer, or

 

(iii) any material change in the geographic location at which the Officer must
perform his services under this Agreement immediately prior to the Change in
Control;

 

provided, however, that prior to any termination of employment for Good Reason,
the Officer must first provide written notice to the Employer within ninety (90)
days of the initial existence of the

 

2

--------------------------------------------------------------------------------


 

condition, describing the existence of such condition, and the Employer shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Employer received the written notice from the Officer. If the Employer
remedies the condition within such thirty (30) day cure period, then no Good
Reason shall be deemed to exist with respect to such condition. If the Employer
does not remedy the condition within such thirty (30) day cure period, then the
Officer may deliver a Notice of Termination for Good Reason at any time within
sixty (60) days following the expiration of such cure period.

 

(i)                                     IRS. IRS shall mean the Internal Revenue
Service.

 

(j)                                     Notice of Termination. Any purported
termination of the Officer’s employment by the Employer for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Officer for any reason, including without limitation for Good Reason, shall be
communicated by a written “Notice of Termination” to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Officer’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Officer’s employment for Cause, which shall be effective immediately, and except
as set forth in Section 17(a) hereof; and (iv) is given in the manner specified
in Section 8 hereof.

 

(k)                                  Retirement. “Retirement” shall mean
voluntary termination by the Officer in accordance with the Employer’s
retirement policies, including early retirement, generally applicable to its
salaried employees.

 

2.                                      Benefits Upon Termination.

 

(a)                                  General. The Employer shall have the right,
at any time upon prior Notice of Termination, to terminate the Officer’s
employment hereunder for any reason, including without limitation termination
for Cause, Disability or Retirement, and the Officer shall have the right, upon
prior Notice of Termination, to terminate his employment hereunder for any
reason.

 

(b)                                 Non Change in Control Termination. In the
event that (i) the Officer’s employment is terminated due to Cause, Death,
Disability, Retirement, or any other reason unrelated to a Change in Control, or
(ii) the officer elects to terminate his employment for other than Good Reason,
then the Officer shall have no right pursuant to this Agreement to compensation
or other benefits for any period after the applicable Date of Termination.

 

(c)                                  Change in Control Termination. In the event
that (i) the Officer’s employment is terminated concurrently with or within
twelve (12) months following a Change in Control for other than Cause,
Disability, Retirement or the Officer’s death, or (ii) the Officer elects to
terminate his employment for Good Reason, then the Employer shall, subject to
the provisions of Sections 3 and 4 hereof, if applicable,

 

3

--------------------------------------------------------------------------------


 

(A)                              pay to the Officer, in twelve (12) equal
monthly installments commencing with the first business day of the month
immediately following the Date of Termination, a cash severance amount equal to
one (1) times the Officer’s Average Annual Compensation; provided that if the
aggregate amount of such installment payments would exceed two times the lesser
of the amounts specified in subsections (1) and (2) of Treasury Regulation
§1.409A-1(b)(9)(iii)(A), then the monthly installments shall not commence until
the first business day of the month following the lapse of six months from the
Date of Termination (the “Delayed Payment Date”), with the monthly installments
that would have been paid prior to the Delayed Payment Date absent the six-month
delay required by Section 409A of the Code to be aggregated and included in the
payment made on the Delayed Payment Date and to be counted toward the total of
twelve (12) monthly installments; and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) one year subsequent to the Date of Termination or (ii) the
date of the Officer’s full-time employment by another employer (provided that
the Officer is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Officer, the Officer’s continued participation in all group insurance,
life insurance, health and accident insurance and disability insurance in which
the Officer was participating immediately prior to the Date of Termination;
provided that any insurance premiums payable by the Employer or any successors
pursuant to this Section 2(c)(B) shall be payable at such times and in such
amounts as if the Officer was still an employee of the Employer, subject to any
increases in such amounts imposed by the insurance company or COBRA, and the
amount of insurance premiums required to be paid by the Employer in any taxable
year shall not affect the amount of insurance premiums required to be paid by
the Employer in any other taxable year; and provided further that if the
Officer’s participation in any group insurance plan is barred, the Employer
shall either arrange to provide the Officer with insurance benefits
substantially similar to those which the Officer was entitled to receive under
such group insurance plan or, if such coverage cannot be obtained, pay a lump
sum cash equivalency amount within thirty (30) days following the Date of
Termination based on the annualized rate of premiums being paid by the Employer
as of the Date of Termination.

 

3.                                      Limitation of Benefits under Certain
Circumstances. If the payments and benefits pursuant to Section 2 hereof, either
alone or together with other payments and benefits which the Officer has the
right to receive from the Employer and its affiliates, would constitute a
“parachute payment” under Section 280G of the Code, then the payments and
benefits payable by the Employer pursuant to Section 2 hereof shall be reduced
by the minimum amount necessary to result in no portion of the payments and
benefits payable by the Employer under Section 2 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 2 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 2 shall be
based upon the opinion of independent counsel selected by the Employer and paid
by the Employer. Such counsel shall promptly prepare the foregoing opinion, but
in no event later than

 

4

--------------------------------------------------------------------------------


 

thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose. Nothing contained in
this Section 3 shall result in a reduction of any payments or benefits to which
the Officer may be entitled upon termination of employment under any
circumstances other than as specified in this Section 3, or a reduction in the
payments and benefits specified in Section 2 below zero.

 

4.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Officer shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise. However, the amount of severance compensation payable by the Employer
under Section 2(c)(A) shall be reduced to the extent the Officer earns
compensation from any source for services rendered by the Officer within one
year following the Date of Termination. If the Officer obtains subsequent
employment or earns other compensation for services rendered within the first
year following the Date of Termination, then the Officer agrees to provide
written notice to the Employer or any successor within ten (10) business days of
the date the Officer obtains such employment or earns such compensation,
including the amount of compensation earned.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Officer upon a termination of employment with the Employer pursuant to employee
benefit plans of the Employer or otherwise.

 

5.                                      Withholding. All payments required to be
made by the Employer hereunder to the Officer shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employer may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

6.                                      Competitive Activities

 

(a)                                  The Officer agrees and acknowledges that by
virtue of his employment hereunder, he will maintain an intimate knowledge of
the activities and affairs of the Employer, including trade secrets, plans,
business plans, strategies, projections, market studies, customer information,
employee records and other internal proprietary and confidential information and
matters (collectively “Confidential Information”). As a result, and also because
of the special, unique and extraordinary services that the Officer is capable of
performing for the Employer or one of its competitors, the Officer recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

 

(b)                                 Except for the purpose of carrying out his
duties hereunder, the Officer will not remove or retain, or make copies or
reproductions of, any figures, documents, records, discs, computer records,
calculations, letters, papers, or recorded or documented information of any type
or description relating to the business of the Employer. The Officer agrees that
he will not divulge to others any information (whether or not documented or
recorded) or data acquired by him while in the Employer’s employ relating to
methods, processes or other trade secrets or other Confidential Information.

 

5

--------------------------------------------------------------------------------


 

(c)                                  The Officer agrees that the Employer is,
and shall be, the sole and exclusive owner of all improvements, ideas and
suggestions, whether or not subject to patent or trademark protection, and all
copyrightable materials which are conceived by the Officer during his
employment, which relate to the business of the Employer, which are
confidential, or which are not readily ascertainable from persons or other
sources outside the Employer.

 

(d)                                 Unless the Officer’s employment is
terminated in connection with or following a Change in Control, then for a
period of one year after the termination of employment, the Officer shall not,
directly or indirectly, solicit, induce, encourage or attempt to influence any
client, customer or employee of the Employer to cease to do business with, or to
terminate any employee’s employment with, the Employer.

 

(e)                                  The Employer shall be entitled to immediate
injunctive or other equitable relief to restrain the Officer from failing to
comply with any obligation under this Section 6, in addition to any other
remedies to which the Employer may be entitled under law. The right to such
injunctive or other equitable relief shall survive the termination by the
Employer of the Officer’s employment.

 

(f)                                    The Officer acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary to protect
the legitimate interests of the Employer and that any violation thereof would
result in irreparable injuries to the Employer. The Officer acknowledges that,
if the Officer violates any of these restrictions, the Employer is entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief as well as damages, and an equitable accounting of any
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Employer may be entitled. The Officer further acknowledges that the provisions
of Sections 6(a), (b), (c), (e) and (f) shall remain in full force and effect
beyond the termination of the Officer’s employment for any reason, including but
not limited to termination in connection with or following a Change in Control.

 

7.                                      Assignability. The Employer may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation, bank or other entity with or into which the Employer
may hereafter merge or consolidate or to which the Employer may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employer hereunder as fully as if it had been originally made
a party hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder. The Officer may not assign or transfer this Agreement or
any rights or obligations hereunder.

 

8.                                      Notice. For the purposes of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by first-class certified or registered mail, return receipt requested,
postage prepaid, addressed to the respective addresses set forth below:

 

6

--------------------------------------------------------------------------------


 

To the Employer:

 

Secretary

 

 

Willow Financial Bank

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania 19087

 

 

 

To the Officer:

 

Neelesh Kalani

 

 

At his last address on file with

 

 

the Employer

 

9.                                      Amendment; Waiver. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Officer and such officer
or officers as may be specifically designated by the Board of Directors of the
Employer to sign on its behalf. No waiver by any party hereto at any time of any
breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. In addition, notwithstanding anything in this
Agreement to the contrary, the Employer may amend in good faith any terms of
this Agreement, including retroactively, in order to comply with Section 409A of
the Code.

 

10.                               Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

11.                               Nature of Employment and Obligations.

 

(a)                                  Nothing contained herein shall be deemed to
create other than a terminable at will employment relationship between the
Employer and the Officer, and the Employer may terminate the Officer’s
employment at any time, subject to providing any payments specified herein in
accordance with the terms hereof.

 

(b)                                 Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Officer acquires a right to
receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

 

12.                               Term of Agreement. The term of this Agreement
shall run from the Effective Date through and including June 30, 2008. Prior to
July 1, 2008 and each July 1 thereafter, this Agreement shall extend for an
additional year until such time as the Board of Directors of the Employer or the
Officer gives notice in accordance with the terms of Section 8 hereof of its or
his election, respectively, not to extend the terms of this Agreement. Such
written notice of the election not to extend must be given not less than thirty
(30) days prior to any such July 1. If any party gives timely notice that the
term will not be extended as of any July 1, then this Agreement shall terminate
at the conclusion of its remaining term. References herein to the term of this
Agreement shall refer both to the initial term and successive terms.

 

7

--------------------------------------------------------------------------------


 

13.                               Headings. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

14.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

15.                               Changes in Statutes or Regulations. If any
statutory or regulation provision referenced herein is subsequently changed or
re-numbered, or is replaced by a separate provision, then the references in this
Agreement to such statutory or regulatory provision shall be deemed to be a
reference to such section as amended, re-numbered or replaced.

 

16.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions. The following provisions
shall be applicable to the parties to the extent that they are required to be
included in agreements between a savings association and its employees pursuant
to Section 563.39(b) of the Regulations Applicable to All Savings Associations,
12 C.F.R. §563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 2 hereof.

 

(a)                                  The Bank’s Board of Directors may terminate
the Officer’s employment at any time, but any termination by the Bank’s Board of
Directors, other than termination for Cause, shall not prejudice the Officer’s
right to compensation or other benefits under this Agreement.

 

(b)                                 If the Officer is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employer’s affairs by a notice served under Section 8(e)(3) or Section 8(g)(1)
of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employer’s obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Employer may, in its discretion:  (i)
pay the Officer all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(c)                                  If the Officer is removed from office
and/or permanently prohibited from participating in the conduct of the
Employer’s affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employer
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Officer and the Employer as of the date of termination
shall not be affected.

 

(d)                                 If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Officer and the Employer as of the date of termination shall not be affected.

 

8

--------------------------------------------------------------------------------


 

(e)                                  All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5), except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employer is necessary:  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Officer and the Employer as of the date of termination
shall not be affected.

 

18.                               Regulatory Prohibition. Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Officer pursuant to this Agreement, or otherwise, are subject to and conditioned
upon their compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and
the regulations promulgated thereunder, including 12 C.F.R. Part 359. In the
event of the Officer’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Officer remains in the employ of the Corporation
following such termination. Furthermore, following such termination for Cause,
the Officer will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.

 

19.                               Entire Agreement. This Agreement embodies the
entire agreement between the Employer and the Officer with respect to the
matters agreed to herein. All prior agreements between the Employer and the
Officer with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect, including the Prior Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ Donna M. Coughey

Joseph T. Crowley

 

Donna M. Coughey

Senior Vice President,

 

President and Chief Executive Officer

 

Chief Financial Officer and

 

 

Corporate Secretary

 

 

 

 

 

 

OFFICER

 

 

 

 

 

By:

/s/ Neelesh Kalani

 

 

Neelesh Kalani

 

 

10

--------------------------------------------------------------------------------